                  Mountain Valley Pipeline, LLC

                                  v.

                 Easements to Construct, etc., et al.




 Exhibit 1 to Notices of Condemnation
                          Index of Exhibits




Case 1:21-cv-00047-TDS-JLW Document 6-1 Filed 01/15/21 Page 1 of 5
      Index of Exhibits to Notices of Condemnation



      MVP Parcel Number                  Exhibit Number

      MVF-NC-AL-005.000                        2

      MVF-NC-AL-007.000                        3

      NC-AL-000.020                            4

      NC-AL-000.045                            5

      NC-AL-000.050                            6

      NC-GU-001.000                            7

      NC-AL-004.000                            8

      NC-AL-005.000                            9

      NC-AL-018.000                            10

      NC-AL-019.000                            11

      NC-AL-033.000                            12

      NC-AL-036.000                            13

      NC-AL-046.000                            14

      NC-AL-050.000 and NC-AL-050.100.AR       15

      NC-AL-052.000                            16

      NC-AL-060.000                            17

      NC-AL-062.000                            18

      NC-AL-064.000                            19

      NC-AL-077.000                            20

      NC-AL-089.000                            21

      NC-AL-104.000 and NC-AL-106.000          22

      NC-AL-119.000                            23




Case 1:21-cv-00047-TDS-JLW Document 6-1 Filed 01/15/21 Page 2 of 5
      MVP Parcel Number                  Exhibit Number

      NC-AL-132.100                            24

      NC-AL-134.000                            25

      NC-AL-135.000                            26

      NC-AL-144.000                            27

      NC-AL-145.000                            28

      NC-AL-162.000                            29

      NC-AL-166.000                            30

      NC-AL-186.000                            31

      NC-AL-191.000                            32

      NC-AL-194.000                            33

      NC-AL-195.000                            34

      NC-AL-196.000                            35

      NC-AL-197.000                            36

      NC-AL-198.000                            37

      NC-AL-199.000                            38

      NC-AL-200.000                            39

      NC-AL-211.000                            40

      NC-RO-001.000                            41

      NC-RO-002.000                            42

      NC-RO-004.000                            43

      NC-RO-005.000                            44

      NC-RO-006.000 and NC-RO-006.001 AR       45

      NC-RO-007.000                            46

      NC-RO-011.000                            47

                                2


Case 1:21-cv-00047-TDS-JLW Document 6-1 Filed 01/15/21 Page 3 of 5
      MVP Parcel Number                  Exhibit Number

      NC-RO-013.000                            48

      NC-RO-014.000                            49

      NC-RO-015.000                            50

      NC-RO-016.000                            51

      NC-RO-019.000                            52

      NC-RO-021.000                            53

      NC-RO-033.000                            54

      NC-RO-034.000                            55

      NC-RO-035.000                            56

      NC-RO-036.000                            57

      NC-RO-037.000                            58

      NC-RO-038.000                            59

      NC-RO-039.000                            60

      NC-RO-051.000                            61

      NC-RO-052.000 and NC-RO-053.000          62

      NC-RO-057.000                            63

      NC-RO-066.000                            64

      NC-RO-074.000                            65

      NC-RO-076.000                            66

      NC-RO-079.000                            67

      NC-RO-080.000                            68

      NC-RO-105.000                            69

      NC-RO-106.000                            70

      NC-RO-122.000                            71

                                3


Case 1:21-cv-00047-TDS-JLW Document 6-1 Filed 01/15/21 Page 4 of 5
      MVP Parcel Number                  Exhibit Number

      NC-RO-148.505.AR                         72

      NC-RO-149.000                            73

      NC-RO-149.100                            74

      NC-RO-149.200.AR                         75

      NC-RO-153.000                            76

      NC-RO-154.000                            77

      NC-RO-157.000                            78

      NC-RO-169.000                            79

      NC-RO-174.200                            80

      NC-RO-180.000                            81

      NC-RO-181.000                            82

      NC-RO-185.000                            83




                                4


Case 1:21-cv-00047-TDS-JLW Document 6-1 Filed 01/15/21 Page 5 of 5
